Darrell Hickman, Justice. Appellant Robert Harold Munnerlyn was convicted of robbing the England Package Store, North Little Rock, Arkansas. His attorney, Greg Bryant, has filed a brief that consists of copies of pages from a brief filed on behalf of Munnerlyn in another criminal case. Munnerlyn v. State, 293 Ark. 209, 736 S.W.2d 282 (1987). In that case there was an omnibus hearing on a confession in which Munnerlyn confessed to three robberies, one on November 9, 1985, one on November 16, 1985, and one on November 24, 1985. He did not confess to the robbery in this case. So the record of the omnibus hearing is irrelevant. Yet, Munnerlyn’s attorney has made the record of the omnibus hearing a part of this record and raised legal arguments entirely irrelevant to this case. The record in this case has not been abstracted. The attorney general’s office, represented by J. Blake Hendrix, must also have assumed that the arguments in Munnerlyn’s other case were relevant to this appeal: the state filed a four page brief that is irrelevant.  The case is remanded and the attorneys are directed to properly abstract and brief this case. Briefs are due pursuant to Rule 11, Rules of the Supreme Court as though the transcript were lodged today. Remanded.